IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-KA-00918-COA

JEFFREY LANCE HILL A/K/A JEFFREY L.                                       APPELLANT
HILL A/K/A JEFF HILL A/K/A JEFFREY HILL
A/K/A JEFFREY SCOTT HILL

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         05/05/2015
TRIAL JUDGE:                              HON. LEE SORRELS COLEMAN
COURT FROM WHICH APPEALED:                OKTIBBEHA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF STATE PUBLIC DEFENDER
                                          BY: ERIN E. PRIDGEN
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: SCOTT STUART
DISTRICT ATTORNEY:                        SCOTT COLOM
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF POSSESSION OF A
                                          FIREARM ON EDUCATIONAL PROPERTY
                                          AND SENTENCED TO THREE YEARS IN
                                          THE CUSTODY OF THE MISSISSIPPI
                                          DEPARTMENT OF CORRECTIONS, WITH
                                          CREDIT FOR TIME SERVED, AND TO
                                          PAY A FINE OF $1,200
DISPOSITION:                              AFFIRMED - 04/04/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., FAIR AND WILSON, JJ.

       WILSON, J., FOR THE COURT:

¶1.    A jury in the Oktibbeha County Circuit Court found Jeffrey Hill guilty of possession

of a firearm on educational property in violation of Mississippi Code Annotated section 97-

37-17 (Rev. 2014). Hill was a student at Mississippi State University and a resident of the
Aiken Village student apartment complex at the time of the offense. He was convicted of

possessing a firearm in his apartment at Aiken Village. The court sentenced Hill to three

years in the custody of the Mississippi Department of Corrections (MDOC). Hill was then

released immediately based on credit for time served.

¶2.    Hill’s conviction follows his third trial on the charge. Hill’s first trial ended in a

mistrial because of a hung jury. In Hill’s second trial, the jury found him guilty, but the

Mississippi Supreme Court reversed the conviction after concluding that the trial court’s

rulings requiring appointed counsel to remain as advisory counsel despite a conflict of

interest violated Hill’s right to counsel. Hill v. State, 134 So. 3d 721, 729-30 (¶35) (Miss.

2014). On remand, Hill was tried and convicted again.

¶3.    Hill’s appointed counsel in the present appeal filed a “Lindsey brief,” certifying that

she has examined the record thoroughly and identified no arguable issues to raise on appeal.

See Lindsey v. State, 939 So. 2d 743 (Miss. 2005). Hill subsequently filed a pro se brief

alleging numerous errors. Having made our own independent and thorough review of the

record, we find that Hill’s arguments are without merit and that there are no other issues that

warrant reversal. Accordingly, we affirm Hill’s conviction and sentence.

                        FACTS AND PROCEDURAL HISTORY

¶4.    Relevant facts and procedural history related to Hill’s first two trials were recounted

in the majority opinion and concurring opinion in Hill’s prior appeal to the Mississippi

Supreme Court:

              In September 2010, the Mississippi State University Police Department
       received a report that Hill possibly was in possession of a firearm at Aiken


                                              2
       Village Apartments on the campus of Mississippi State University. The
       department sent Detective Steve Westbrook and two other officers to
       investigate the report. When the officers arrived at Hill’s apartment, Hill’s
       roommate allowed them to enter. Once the officers were inside, Hill entered
       the room and spoke with the officers. Out of concern for officer safety,
       Westbrook asked Hill if there were any weapons in his bedroom, and Hill
       responded that he had a rifle in his closet. Westbrook and Hill retrieved the
       weapon together. Hill was then arrested for having a firearm on campus
       property. Hill told the officers that he had no other firearms, but that he . . .
       had ammunition in his vehicle.

Hill, 134 So. 3d at 722 (¶4).

               Hill’s first court-appointed attorney [(Mark Williamson)] was allowed
       to withdraw after Hill had filed a bar complaint and accused [Williamson] of
       attempting to “sabotage” his case. [Stephanie] Mallette was appointed in
       [Williamson’s] stead, and Hill continued to file various pro se motions and
       letters, as he had from the beginning of the case. The first trial was set for
       January 31, 2012, and on January 9, 2012, [Hill] filed several documents with
       the circuit court, including a letter indicating that he was “firing” his attorney.
       In the letter, Hill made numerous accusations against Mallette, alleging, among
       other things, that she had filed motions on his behalf without his consent, that
       she had refused to interview his witnesses, and that she had allegedly accused
       him of murdering two men. . . . Hill wrote, “I will not be seeking another
       public defender. I choose to seek my own counsel.”

               On January 25, 2012, Mallette requested that she be allowed to
       withdraw and that Hill be permitted to obtain his own counsel. Her motion
       cited a personal conflict of interest based on the letter’s accusations and Hill’s
       having filed a complaint against her with the Mississippi Bar. The trial court
       granted Mallette’s motion in an “Order Allowing Withdrawal.” The order
       noted that there had been a hearing on the matter and announced that Mallette
       “is withdrawn from her representation of Hill.” Yet, the very next sentence
       read, “Stephanie Mallette is hereby appointed to represent . . . Hill as standby
       counsel and assist him with legal and procedural matters as necessary[.]”

               The order . . . granting Mallette’s motion to withdraw and then
       appointing her as standby counsel was entered on January 31, 2012, the day of
       Hill’s first trial . . . .

Id. at 728 (¶¶29-31) (Kitchens, J., concurring) (footnotes omitted).



                                               3
¶5.    Hill represented himself at his first trial, with Mallette serving as court-appointed

advisory counsel. The trial ended in a mistrial because of a hung jury. Hill also represented

himself, and Mallette served as advisory counsel, at his second trial in May 2012. His second

trial proceeded as follows:

               There was no dispute that Hill was in possession of a World War II Era
       Russian Mosin Nagant rifle, in working condition, and 440 rounds of
       ammunition, while living at the Aiken Village Apartments. Hill’s defense at
       trial centered completely on his belief that Aiken Village Apartments were not
       located on the campus of Mississippi State University (MSU).

               During its case-in-chief, the State displayed a campus map and
       established that Aiken Village Apartments were represented on the map. . . .
       Vicky Gallegos, the Housing Assignment Specialist for MSU Housing and
       Residence Life, [testified] that any student obtaining housing through the
       university must go online, access his personal student account with his student
       ID and password, read the housing contract and terms and conditions, then
       select that the terms have been read and agreed to. Further, the student is
       instructed to read the “Rules and Regulations” and “Prohibited Items” sections
       of the web page, which includes the instruction that no firearms, ammunition,
       and other forms of weapons are allowed on any part of the campus, including
       student housing. The State admitted evidence demonstrating how these rules
       were displayed to the student. Gallegos confirmed that Hill could not have
       applied for housing without reading and acknowledging these rules and that
       the university received electronic confirmation when Hill acknowledged the
       terms and regulations. She also provided that the documents explain the
       complete applicability of the rules to overflow housing.

               On cross-examination, Hill sought to show that he was never given a
       housing contract that specifically stated that Aiken Village Apartments were
       part of the overflow accommodations or that the apartments were owned by the
       university. Testimony revealed that Hill was asked by the university and
       consented to being moved to an overflow accommodation. Exhibits were
       entered into evidence indicating that Hill had signed his inventory form for
       Aiken Village, which displayed the university’s name on the form. Also
       revealed was the fact that Hill’s housing costs were paid from Hill’s student
       account with the university. Photos also were introduced showing the
       apartment’s sign including the term “University Housing.”



                                             4
       Hill testified at trial to his belief that he did not live on university
property by the fact that the apartments had a Starkville, Mississippi, mailing
address, unlike residence halls, which have a Mississippi State, Mississippi,
address, with different zip codes. Among other reasons, Hill claimed the
apartments did not have the strict parking signs seen on campus, yet he had
received a parking ticket for not having a parking decal. He also stated that
Aiken Village appears to be outside of campus because he passed the ten-foot
wall displaying “Mississippi State University” en route to the apartments,
which gave him the impression that he was exiting the campus. Further, he
explained that he knew firearms were prohibited on campus, so he had never
before brought the rifle from his home in Arkansas until he moved into Aiken
Village because of his belief that he was not on university property. Hill stated
that he had obtained the rifle for hunting, but testimony from Detective
Westbrook confirmed that Hill did not have a hunting license.

        Also during the trial, it became known for the first time that a
confidential informant originally had alerted the police about Hill’s possible
possession of the firearm. Once the existence of a confidential informant
became known, Mallette argued to the trial court the validity of keeping the
informant’s identity and statement confidential. Mallette also raised the issue
of a discovery violation, since the existence of the informant never before had
been mentioned. The State responded that it did not have to reveal the identity
of the informant, because Detective Westbrook was the eyewitness to the
crime. Prior to the incident, the informant merely had reported to authorities
that Hill was possibly in possession of a firearm. After much debate, the trial
court ultimately ruled that no discovery violation had occurred and ordered that
the police report be provided to the defense after any information regarding the
identity of the informant had been redacted. The trial court ordered that a
nonredacted copy would be preserved for the record under seal. The State,
however, failed to properly redact a portion of the report that was given to
Mallette, thereby revealing to Mallette that the informant was Hill’s roommate.

       Afterward, Mallette moved the trial court to allow her to withdraw from
representing Hill. The trial court heard Mallette’s motion in chambers, on the
record. Mallette told the trial court that she could not fulfill her ethical
obligation to Hill and as well as her ethical obligation to the trial court not to
reveal the informant’s identity as Hill’s roommate. She said she would have
advised Hill to call his roommate as a witness, had she been given the report
before the trial began. Mallette also explained that Hill previously had
consulted with her about when to rest his case, and she was concerned that if
he asked her again she would have to advise him to move for a mistrial in
order to call the roommate as a witness.

                                        5
               At that point, the trial court considered appointing new advisory
       counsel, and called in another public defender, Mark Williamson, to represent
       Hill through the end of trial. The trial court informed Williamson of the
       conflict that had arisen in Mallette’s representation of Hill, and informed him
       of what his role would be as Hill’s advisory counsel. Williamson informed the
       trial court that his first advice for Hill, as his attorney, would be to ask for a
       mistrial, because he could not act as Hill’s advisory counsel knowing nothing
       about the case. The court then instructed Mallette that she would remain as
       advisory counsel and that she should inform Hill that, because of a conflict,
       she could not advise him on whether to rest his case, if he asked her that
       specific question.

Id. at 723-24 (¶¶6-12). After both sides finally rested, the jury found Hill guilty of

possessing a firearm on educational property. On appeal, the Supreme Court reversed and

remanded for a new trial, finding that the trial court’s rulings deprived Hill of his right to

conflict-free counsel. See id. at 726-27 (¶¶24-25).

¶6.    On remand, the trial court appointed Ben Lang as Hill’s new attorney. Within two

months, Hill filed numerous bar complaints against Lang, as well as a pro se motion alleging

ineffective assistance of counsel. Lang moved to withdraw as counsel, and the trial court

granted the motion and appointed Donna Smith to represent Hill.

¶7.    Smith subsequently filed a motion to withdraw as counsel for Hill. She reported that

Hill refused to meet with her or discuss the facts of the case. Hill also refused to tell Smith

whether he wanted her to represent him at trial or to act as advisory counsel only. Hill also

filed three bar complaints against Smith and “fired” her three times. The trial court granted

Smith’s motion and appointed Marlin Stewart in her stead.

¶8.    Hill’s case proceeded to trial on May 4-5, 2015. Hill again represented himself, with




                                               6
Stewart serving as advisory counsel.1 The evidence and Hill’s defense were similar to the

second trial, and Hill was again convicted of possessing a firearm on educational property.

He was sentenced to serve three years in MDOC custody, with credit for time served, and

fined $1,200. As Hill had already served three years,2 he was released. Hill filed a pro se

motion for judgment notwithstanding the verdict or a new trial, which was denied.

¶9.    The Indigent Appeals Division of the Office of the State Public Defender was

appointed to represent Hill on appeal. Hill’s appellate counsel filed a timely notice of appeal

and subsequently filed a Lindsey brief certifying that she had made a diligent search of the

record but could not identify any arguable issues that could be presented to this Court in good

faith. Hill subsequently filed a pro se brief that purports to raise thirty-three separate issues.

Hill also notes that he has filed fifteen bar complaints against his appellate counsel. The

State identifies and responds to forty-seven issues raised in Hill’s pro se brief; however, the

State maintains that most of Hill’s claims are procedurally barred because they were not

raised in the trial court and/or because Hill’s pro se brief fails to provide reasons, record

citations, or relevant authorities to support his arguments.

                                          ANALYSIS

¶10.   We agree with the State that most of Hill’s claims on appeal are procedurally barred.



       1
        After remand and prior to the third trial, the court twice advised Hill in accordance
with Rule 8.05 of the Uniform Rules of Circuit and County Court Practice and found that
he was exercising his right to represent himself knowingly and voluntarily.
       2
        The record is unclear as to exactly how long Hill was previously incarcerated or on
parole. An MDOC representative advised the court in open court that Hill had already
served his sentence based on credit for time served.

                                                7
The argument section of Hill’s pro se brief is a disorganized series of cursory and repetitive

assertions of error with few citations to the record or relevant legal authorities. Hill thus fails

to comply with the requirement that assignments of error must be supported by “the reasons

for those contentions, with citations to the authorities, statutes, and parts of the record relied

on.” M.R.A.P. 28(a)(7). Arguments that do not comply with Rule 28(a)(7) are “procedurally

barred.” Cowart v. State, 178 So. 3d 651, 666 (¶39) (Miss. 2015). “While pro se litigants

are afforded some leniency, they must be held to substantially the same standards of litigation

conduct as members of the bar.” Sumrell v. State, 972 So. 2d 572, 574 (¶6) (Miss. 2008)

(quotation marks omitted); accord Thornton v. State, 141 So. 3d 5, 12 (¶28) (Miss. Ct. App.

2014). Therefore, although we afford Hill some “leniency,” our opinion will specifically

address only those issues that are presented in a reasonably intelligible manner. However,

pursuant to Lindsey, we have also “conducted an independent and thorough review of the

record, and we conclude that there are no issues that warrant reversal.” Taylor v. State, 162

So. 3d 780, 787 (¶18) (Miss. 2015).

       I.      Possession of a Firearm on “Educational Property”

¶11.   Several of Hill’s claims on appeal relate to his contention that MSU did not own

Aiken Village. He complains that the State failed to produce or that his attorneys failed to

obtain relevant land records. He also complains that the trial court excluded unauthenticated

deeds that he says prove that MSU did not own the property. He further claims that Aiken

Village was not “educational property” because it was not owned by MSU and, therefore, his

conviction must be reversed. The State responds that Aiken Village was “educational



                                                8
property” within the meaning of the statute regardless of whether it was owned by MSU.

The statute defines “educational property” as

       any public or private school building or bus, public or private school campus,
       grounds, recreational area, athletic field, or other property owned, used or
       operated by any local school board, school, college or university board of
       trustees, or directors for the administration of any public or private educational
       institution or during a school-related activity . . . .

Miss. Code Ann. § 97-37-17(1)(a).

¶12.   The evidence at trial did not conclusively establish ownership of Aiken Village. The

State’s witnesses testified that it was owned by MSU and was part of MSU’s campus, but no

land records were introduced into evidence. Regardless, the evidence clearly established that

the apartment complex was open only to MSU’s students and was managed and operated by

MSU’s Department of Housing and Residence Life. Therefore, if nothing else, Aiken

Village was “other property . . . operated” by MSU. Accordingly, Hill’s arguments related

to ownership are without merit, and there was sufficient evidence to convict him of unlawful

possession of a firearm on educational property.

       II.    The Statute’s “Posting” Requirement

¶13.   Mississippi Code Annotated section 97-37-17(8) provides that “[a]ll schools shall post

in public view a copy of the provisions of this section.” Although witnesses testified at trial

that Hill received notice that firearms were prohibited on campus and in student housing, no

witness had personal knowledge that a copy of 97-37-17 was posted at Aiken Village or

elsewhere on campus. Hill argues that this requires reversal of his conviction. However,

subsection (2) is effective regardless of whether a school complies with subsection (8). Proof



                                               9
that notice was posted is not an element of the crime defined by subsection (2). Hill’s

argument is without merit.

       III.   The Roommate

¶14.   Hill makes a number of arguments related to the fact that his former roommate,

Andrew Hatten, did not testify at trial. Hill raised the issue prior to trial, and the State

responded that it did not know how to contact Hatten and did not intend to call him as a

witness. Hill called Hatten as a witness at trial, but Hatten had not been subpoenaed and was

not present. Hill argues that the State or his attorneys were obligated to locate Hatten and

secure his attendance at trial and that his conviction cannot stand without Hatten’s testimony.

These arguments are without merit. Hill certainly had a right to subpoena “anyone he

desired,” but the State had no obligation to track down potential witnesses for him or provide

information that it did not possess. See Brown v. State, 969 So. 2d 855, 862 (¶21) (Miss.

2007). Moreover, Hatten’s testimony would have been of little significance to the case, and

Hill suffered no prejudice from his absence. Hill admitted that he possessed a rifle in his

apartment, so the only contested issue at trial was whether Aiken Village was educational

property. Thus, Hill’s several arguments related to Hatten are all without merit.

       IV.    Alleged Fourth Amendment Violation

¶15.   Hill argues that his Fourth Amendment rights were violated because university police

lacked probable cause or a warrant to enter his apartment. However, the evidence showed

that Hatten invited Detective Westbrook into the apartment and then, when asked, Hill told

Westbrook that he had a rifle in his closet. Because Hatten consented, Westbrook’s presence



                                              10
in the common area was permissible and constitutional. See Georgia v. Randolph, 547 U.S.

103, 106 (2006); Loper v. State, 330 So. 2d 265, 266-67 (Miss. 1976). Once Hill admitted

to Westbrook that he had a rifle in his closet, Westbrook clearly was entitled to accompany

Hill to the closet to retrieve the rifle, both for his own safety and because possession of the

rifle was a crime. See Washington v. Chrisman, 455 U.S. 1, 6 (1982); United States v.

Roberts, 612 F.3d 306, 310-11 (5th Cir. 2010). Accordingly, Hill’s argument is without

merit. There was no Fourth Amendment violation.

                                      CONCLUSION

¶16.   We have specifically addressed those issues that Hill presented in a manner sufficient

to preserve appellate review. Also, pursuant to Lindsey, we have independently reviewed the

record and concluded that there are no issues—whether asserted by Hill or otherwise—that

warrant reversal. Accordingly, we affirm Hill’s conviction and sentence.

¶17. THE JUDGMENT OF THE OKTIBBEHA COUNTY CIRCUIT COURT OF
CONVICTION OF POSSESSION OF A WEAPON ON EDUCATIONAL PROPERTY
AND SENTENCE OF THREE YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, WITH CREDIT FOR TIME SERVED, AND
TO PAY A FINE OF $1,200, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO OKTIBBEHA COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                              11